 


 HR 3471 ENR: Veterans Mobility Safety Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3471 
 
AN ACT 
To amend title 38, United States Code, to make certain improvements in the provision of automobiles and adaptive equipment by the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Mobility Safety Act of 2016. 2.Personal selections of automobiles and adaptive equipmentSection 3903(b) of title 38, United States Code, is amended—
(1)by striking Except and inserting (1) Except; and (2)by adding at the end the following new paragraph:

(2)The Secretary shall ensure that to the extent practicable an eligible person who is provided an automobile or other conveyance under this chapter is given the opportunity to make personal selections relating to such automobile or other conveyance.. 3.Comprehensive policy for the automobiles adaptive equipment program (a)Comprehensive policyThe Secretary of Veterans Affairs shall develop a comprehensive policy regarding quality standards for providers who provide modification services to veterans under the automobile adaptive equipment program.
(b)ScopeThe policy developed under subsection (a) shall cover each of the following: (1)The Department of Veterans Affairs-wide management of the automobile adaptive equipment program.
(2)The development of standards for safety and quality of equipment and installation of equipment through the automobile adaptive equipment program, including with respect to the defined differentiations in levels of modification complexity. (3)The consistent application of standards for safety and quality of both equipment and installation throughout the Department.
(4)In accordance with subsection (c)(1), the certification of a provider by a manufacturer if the Secretary designates the quality standards of such manufacturer as meeting or exceeding the standards developed under this section. (5)In accordance with subsection (c)(2), the certification of a provider by a third party, nonprofit organization if the Secretary designates the quality standards of such organization as meeting or exceeding the standards developed under this section.
(6)The education and training of personnel of the Department who administer the automobile adaptive equipment program. (7)The compliance of the provider with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) when furnishing automobile adaptive equipment at the facility of the provider.
(8)The allowance, where technically appropriate, for veterans to receive modifications at their residence or location of choice, including standards that ensure such receipt and notification to veterans of the availability of such receipt. (c)Certification of manufacturers and third party, nonprofit organizations (1)Certification of manufacturersThe Secretary shall approve a manufacturer as a certifying manufacturer for purposes of subsection (b)(4), if the manufacturer demonstrates that its certification standards meet or exceed the quality standards developed under this section.
(2)Certification of third party, nonprofit organizations
(A)In generalThe Secretary may approve two or more private, nonprofit organizations as third party, nonprofit certifying organizations for purposes of subsection (b)(5). (B)LimitationIf at any time there is only one third party, nonprofit certifying organization approved by the Secretary for purposes of subsection (b)(5), such organization shall not be permitted to provide certifications under such subsection until such time as the Secretary approves a second third party, nonprofit certifying organization for purposes of such subsection.
(d)Updates
(1)Initial updatesNot later than 1 year after the date of the enactment of this Act, the Secretary shall update Veterans Health Administration Handbook 1173.4, or any successor handbook or directive, in accordance with the policy developed under subsection (a). (2)Subsequent updatesNot less frequently than once every 6 years thereafter, the Secretary shall update such handbook, or any successor handbook or directive.
(e)ConsultationThe Secretary shall develop the policy under subsection (a), and revise such policy under subsection (d), in consultation with veterans service organizations, the National Highway Transportation Administration, industry representatives, manufacturers of automobile adaptive equipment, and other entities with expertise in installing, repairing, replacing, or manufacturing mobility equipment or developing mobility accreditation standards for automobile adaptive equipment. (f)ConflictsIn developing and implementing the policy under subsection (a), the Secretary shall—
(1)minimize the possibility of conflicts of interest, to the extent practicable; and (2)establish procedures that ensure against the use of a certifying organization referred to in subsection (b)(5) that has a financial conflict of interest regarding the certification of an eligible provider.
(g)Biennial report
(1)In generalNot later than 1 year after the date on which the Secretary updates Veterans Health Administration Handbook 1173.4, or any successor handbook or directive, under subsection (d), and not less frequently than once every other year thereafter through 2022, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the implementation and facility compliance with the policy developed under subsection (a). (2)ContentsThe report required by paragraph (1) shall include the following:
(A)A description of the implementation plan for the policy developed under subsection (a) and any revisions to such policy under subsection (d). (B)A description of the performance measures used to determine the effectiveness of such policy in ensuring the safety of veterans enrolled in the automobile adaptive equipment program.
(C)An assessment of safety issues due to improper installations based on a survey of recipients of adaptive equipment from the Department. (D)An assessment of the adequacy of the adaptive equipment services of the Department based on a survey of recipients of adaptive equipment from the Department.
(E)An assessment of the training provided to the personnel of the Department with respect to administering the program. (F)An assessment of the certified providers of the Department of adaptive equipment with respect to meeting the minimum standards developed under subsection (b)(2).
(h)DefinitionsIn this section: (1)Automobile adaptive equipment programThe term automobile adaptive equipment program means the program administered by the Secretary of Veterans Affairs pursuant to chapter 39 of title 38, United States Code.
(2)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 4.Appointment of licensed hearing aid specialists in Veterans Health Administration (a)Licensed hearing aid specialists (1)AppointmentSection 7401(3) of title 38, United States Code, is amended by inserting licensed hearing aid specialists, after Audiologists,.
(2)QualificationsSection 7402(b)(14) of such title is amended by inserting , hearing aid specialist after dental technologist. (b)RequirementsWith respect to appointing hearing aid specialists under sections 7401 and 7402 of title 38, United States Code, as amended by subsection (a), and providing services furnished by such specialists, the Secretary shall ensure that—
(1)a hearing aid specialist may only perform hearing services consistent with the hearing aid specialist’s State license related to the practice of fitting and dispensing hearing aids without excluding other qualified professionals, including audiologists, from rendering services in overlapping practice areas; (2)services provided to veterans by hearing aid specialists shall be provided as part of the non-medical treatment plan developed by an audiologist; and
(3)the medical facilities of the Department of Veterans Affairs provide to veterans access to the full range of professional services provided by an audiologist. (c)ConsultationIn determining the qualifications required for hearing aid specialists and in carrying out subsection (b), the Secretary shall consult with veterans service organizations, audiologists, otolaryngologists, hearing aid specialists, and other stakeholder and industry groups as the Secretary determines appropriate.
(d)Annual report
(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter during the 5-year period beginning on the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the following: (A)Timely access of veterans to hearing health services through the Department of Veterans Affairs.
(B)Contracting policies of the Department with respect to providing hearing health services to veterans in facilities that are not facilities of the Department. (2)Timely access to servicesEach report shall, with respect to the matter specified in paragraph (1)(A) for the 1-year period preceding the submittal of such report, include the following:
(A)The staffing levels of audiologists, hearing aid specialists, and health technicians in audiology in the Veterans Health Administration. (B)A description of the metrics used by the Secretary in measuring performance with respect to appointments and care relating to hearing health.
(C)The average time that a veteran waits to receive an appointment, beginning on the date on which the veteran makes the request, for the following: (i)A disability rating evaluation for a hearing-related disability.
(ii)A hearing aid evaluation. (iii)Dispensing of hearing aids.
(iv)Any follow-up hearing health appointment. (D)The percentage of veterans whose total wait time for appointments described in subparagraph (C), including an initial and follow-up appointment, if applicable, is more than 30 days.
(3)Contracting policiesEach report shall, with respect to the matter specified in paragraph (1)(B) for the 1-year period preceding the submittal of such report, include the following: (A)The number of veterans that the Secretary refers to non-Department audiologists for hearing health care appointments.
(B)The number of veterans that the Secretary refers to non-Department hearing aid specialists for follow-up appointments for a hearing aid evaluation, the dispensing of hearing aids, or any other purpose relating to hearing health.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 